Agreement for Ampoule Irradiation Testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” as of  July 14, 2009
 

Russian Translation Omitted

 
AGREEMENT FOR AMPOULE IRRADIATION TESTING




THIS AGREEMENT FOR AMPOULE IRRADIATION TESTING including Exhibits 1 through 6,
that are incorporated by reference (this “Agreement”), is made as of July 14,
2009 (the “Effective Date”), by and between THORIUM POWER, INC., a Delaware
corporation, having its principal offices in McLean, VA, United States of
America (“Thorium Power”), and the RUSSIAN RESEARCH CENTRE KURCHATOV INSTITUTE,
a Russian Federation federal state institution, having its principal offices at
Kurchatov Square, 1, Moscow, Russia 123182 (“Kurchatov Institute”) (individually
a “Party” or collectively the “Parties”).


RECITALS


A.
Thorium Power has conceived, developed and has a proprietary interest in certain
thorium-based fuel technology that is compatible with existing uranium-fueled
Light Water Reactors (“LWR”) while retaining significant advantages in lower
fuel cycle costs and ease in waste disposal and which can have a positive effect
in the field of non-proliferation of nuclear weapons while allowing the
continuation of the development of commercial nuclear energy in the world;



B.
Thorium Power has conceived, developed and has a proprietary interest in certain
thorium-based fuel technology that will allow for the effective and safe
disposition of separated reactor-grade plutonium (civilian or spent fuel-derived
plutonium) in existing or new nuclear power reactors.  It can also be used to
effectively dispose of excess weapons-grade plutonium;



C.
Kurchatov Institute has extensive experience with the research, testing and
evaluation involving nuclear fuel and nuclear reactor facilities and systems,
including systems for the use, storage and disposition of nuclear fuel;



D.
Thorium Power and Kurchatov Institute have been cooperating pursuant to (i) a
Protocol, dated October 20, 1994, (ii) a Cooperative Research and Development
Agreements CRADA No. BNL-C-96-02, CRADA No. BNL-C-98-15 and CRADA No. BNL-C-01-6
(the “CRADAs”); (iii) a Collaborative Research Agreement, dated August 6, 2002
(the “2002 Agreement”); and (iv) the Agreement for Ampoule Irradiation Testing
in 2006-2007, dated December 28, 2007 (the “2007 Agreement”);



E.
Kurchatov Institute also conducted technical and economic investigation of
Thorium Power’s fuel technology relating to disposition of excess weapons-grade
plutonium pursuant to an agreement with UT-Battelle, LLC acting under its
contract with the DOE of the Management & Operation of the Oak Ridge National
Laboratory (Work Release K1WR18BSC under General Order Agreement 85B99398V) (the
“Oak Ridge Agreement”);



F.
Thorium Power  financed ampoule irradiation testing of Thorium Power designed
uranium-zirconium and thorium-uranium fuel samples in the IR-8 research reactor
at Kurchatov Institute from 2002 to 2005 under the 2002 Agreement;



G.
Thorium Power financed ampoule irradiation testing of Thorium Power designed
uranium-zirconium and thorium-uranium fuel samples in the IR-8 research reactor
at Kurchatov Institute from 2006 to 2007 under the 2007 Agreement;



H.
Kurchatov Institute continued conducting irradiation testing of several seed and
blanket fuel samples in the IR-8 research reactor (the “Irradiation Testing
Program”). The description of the Irradiation Testing Program is provided in
Exhibit 2 attached hereto;



I.
Thorium Power desires to compensate Kurchatov Institute for the irradiation
testing activities in the Irradiation Testing Program and to acquire all of the
corresponding test data and other technical data generated in the program.



NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and intending to be legally bound hereby, Thorium Power and Kurchatov
Institute agree as follows:


1.      TRANSFER OF IRRADIATION TESTING DATA; ASSIGNMENT OF TECHNICAL DATA;
PAYMENTS
 
1.1.         Consideration.  In consideration of the Payments described in
Section 1.2, Kurchatov Institute hereby transfers all of the test data generated
in the course of the Irradiation Testing Program and assigns in full any and all
proprietary rights to the Technical Data associated with the Irradiation Testing
Program (as defined in Section 1.4 herein) to Thorium Power and provides access
to Thorium Power and its affiliates to the information and documentation
specified in Exhibit 5 of this Agreement for audit purposes.
 

--------------------------------------------------------------------------------


 
Agreement for Ampoule Irradiation Testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” as of  July 14, 2009
 

Russian Translation Omitted
 
1.2.         Payments.  For the Irradiation Testing Program Thorium Power agrees
to make the payments to Kurchatov Institute as set forth in Exhibit 1. Payments
are due and payable to Kurchatov Institute within forty five (45) calendar days
from the date of submission by Kurchatov Institute to Thorium Power of each
deliverable and transfer of the associated Technical Data as contemplated
hereunder and after Kurchatov Institute has complied with other provisions set
forth in this Agreement, including submission to Thorium Power of copies of
approvals and permits specified in Article 3 (Obtaining Approvals and Permits)
of this Agreement.  The payments to Kurchatov Institute shall be sent by wire
transfer pursuant to the following wire transfer instructions:
 
RUSSIAN RESEARCH CENTRE “KURCHATOV INSTITUTE”, KURCHATOV SQ, MOSCOW 123182,
RUSSIA
 
 ACCT NO 40502840138200200011
BENEFICIARY BANK: SAVINGS BANK OF THE RUSSIAN FEDERATION (KRASNOPRESNENSKOE
BRANCH № 1569) MOSCOW, RUSSIA
     SWIFT: SABR RU MM


CORRESPONDENT BANK OF SAVINGS BANK OF THE  RUSSIAN FEDERATION:
BANK OF NEW YORK,
NEW YORK, NY, USA
SWIFT: IRVT US 3N
ACCOUNT OF SAVINGS BANK OF THE RUSSIAN FEDERATION WITH CORRESPONDENT BANK:
890-0057-610


TECHNICAL DATA SHOULD BE SENT ON CONDITION CPT  WASHINGTON


1.3.         Assignment by Kurchatov Institute. Kurchatov Institute hereby
sells, assigns, conveys and transfers to Thorium Power (as well as its
successors and assigns) the entire worldwide right, title and interest in and to
the Technical Data. Kurchatov Institute hereby expressly agrees not to use, in
any manner, the work product hereunder or exercise any rights associated
therewith without the express written approval by Thorium Power.  Kurchatov
agrees to, and does hereby, grant and assign to Thorium Power all rights, title
and interest in and to any improvement, enhancement, invention, change, or
modification pertaining to or arising from Kurchatov's work pursuant to this
Agreement, and Kurchatov shall not disclose or distribute any such improvement,
enhancement, invention, change or modification to any third party without the
express written approval of Thorium Power. The Assignment of the Technical Data
rights by Kurchatov Institute shall be performed to the extent not prohibited by
the Russian Law in a form of a separate agreement for each specific Technical
Data created pursuant to this Agreement.
 
1.4.         Definition of Technical Data.  For purposes of this Agreement,
“Technical Data” means any and all technical data, specified in Exhibit 3.
 
1.5.         Covenants.  Kurchatov Institute hereby covenants and agrees as
follows:
 
 
A.
As a result of the Technical Data rights assignment hereunder, (i) Thorium Power
is the sole owner of the entire right, title and interest in and to the
Technical Data; and (ii) without limitation, the Technical Data  rights will be
held and enjoyed by Thorium Power no less fully and exclusively as they would
have been by Kurchatov Institute had such assignment and transfer not been made;

 
 
B.
The assignment of the respective Technical Data rights by Kurchatov Institute
shall be performed to the extent not prohibited by the Russian Law in a form
required under the applicable law without payment of any additional
consideration;

 
 
C.
Kurchatov Institute has not and will not enter into an agreement with a third
party that conflicts with this Agreement.  To the extent that any subsequent
agreement between Kurchatov Institute and a third party conflicts with the
assignment of the Technical Data rights, Kurchatov Institute agrees that the
terms of this Agreement will supersede the terms of such agreement;

 
 
D.
Any facts, circumstances or notices regarding any of the Technical Data rights
shall be promptly communicated and delivered to Thorium Power; and

 
 
E.
Kurchatov Institute shall assist Thorium Power to the best of its ability in the
protection of Thorium Power’s Technical Data rights. For that purpose, Kurchatov
Institute shall testify in any legal proceedings, sign all papers, execute all
applications, divisionals, continuations, continuations-in-part, reissues,
renewals, extensions and additions thereof and counterparts thereto, make all
rightful oaths and generally aid Thorium Power (as well as its successors and
assigns), with expenses reasonably incurred to be borne by Thorium Power (except
those expenses which relate in any way to any breach of this assignment, which
expenses shall be borne by Kurchatov Institute), in obtaining and enforcing
proper protection and access (in the reasonable discretion of Thorium Power) for
and to the Technical Data   rights.

 
1.6.         Request.  Kurchatov Institute does hereby authorize and request
that any and all Technical Data   rights which may be granted upon the Technical
Data be issued to Thorium Power as assignee of the entire interest therein. The
assignment of the respective Technical Data rights by the respective
right-holder shall be performed to the extent not prohibited by the Russian Law,
in a form required by Russian Law, without payment of any additional
consideration to Kurchatov Institute.
 
1.7.         Notice and Assistance Regarding Patent and Copyright
Infringement.  Kurchatov Institute shall report to Thorium Power promptly and in
reasonable written detail, each notice or claim of patent or copyright
infringement, or any other infringement related to Technical Data  rights and
(or) intellectual property rights based on the performance of this Agreement of
which Kurchatov Institute has knowledge and shall furnish to Thorium Power, at
the expense of Thorium Power, when requested by Thorium Power, all evidence and
information in possession of Kurchatov Institute pertaining to such claim or any
resulting suit.
 
1.8.         Nature of Agreement.  Kurchatov Institute is entering into this
Agreement with the intention of creating a commercial transaction. Kurchatov
Institute represents and warrants that this Agreement and the services performed
hereunder are commercial rather than public or governmental acts and that
Kurchatov Institute is not entitled to claim immunity from legal proceedings
with respect to itself or any of its assets on the grounds of sovereignty or
otherwise under any law or in any jurisdiction where an action may be brought
for the enforcement of any of the obligations arising under or relating to this
Agreement.
 
2.      CONFIDENTIALITY AND COMMERCIAL SECRET
 

--------------------------------------------------------------------------------


 
Agreement for Ampoule Irradiation Testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” as of  July 14, 2009
 

Russian Translation Omitted
 
2.1.         Obligation of Confidentiality and Non-Use. Kurchatov Institute
acknowledges and agrees that it owes a duty to Thorium Power to maintain in
strict confidence all Confidential Information and Commercial Secret Information
(as defined below) provided to, learned or developed by Kurchatov Institute in
connection with the performance of the Irradiation Testing Program either by
Kurchatov Institute or its subcontractors. Kurchatov Institute shall take all
steps reasonably necessary to prevent the unauthorized disclosure or
dissemination of such Confidential Information or Commercial Secret Information
for any reason and to any person or entity, except with the prior written
consent of Thorium Power.  In addition, Kurchatov Institute shall not use or
copy any such Confidential Information or Commercial Secret Information, or
authorize or permit others to use any such Confidential Information or
Commercial Secret Information, for any purposes other than in connection with
performance of the services hereunder.  Notwithstanding the foregoing, Kurchatov
Institute may disclose such Confidential Information or Commercial Secret
Information to those officers, employees, advisors and consultants of Kurchatov
Institute (each, a “Representative,” and collectively, “Representatives”) who
have a need to know such information in connection with performance of services
under this Agreement; provided that each Representative, prior to such
disclosure, is informed by Kurchatov Institute of the confidential nature of
such information and of the confidentiality obligations imposed on Kurchatov
Institute under this Agreement, and signs a written undertaking confirming his
or its agreement to treat it confidentially. Kurchatov Institute shall be
responsible for any and all breaches of the provisions of this Article 2
(Confidentiality and Commercial Secret) by its Representatives.  Kurchatov
Institute shall provide access to its facilities to Alexei Glebovich Morozov
[REDACTED], Valentin Feodorovich Kuznetsov [REDACTED] and Sergei Mikhailovich
Bashkirtsev [REDACTED] or other Thorium Power representatives as Thorium Power
may designate by giving a written notice to Kurchatov Institute to coordinate
ongoing work or perform other actions as may be required for effective execution
of work under this Agreement. As used herein, “steps reasonably necessary”
means, at a minimum, the steps that Kurchatov Institute takes to protect its
own, similarly confidential or proprietary information, which steps shall not be
less than a reasonable standard of care, and in the case of Commercial Secret
Information shall include maintaining an up to date list of the Commercial
Secret Information (the “List”), establishing a procedure for handling of such
information and controlling compliance therewith, marking or labeling such
information with the words ‘Commercial Secret’ and the name of Thorium Power and
its location, and requiring conclusion of a confidentiality agreement in the
form of Exhibit 4, by any person who shall have or is likely to have access to
such information. At the discretion of Thorium Power, all or any part of the
Confidential Information may become subject to a requirement that it be
classified and protected as ‘Commercial Secret Information’ information within
the meaning of Russian law.
 
2.2.         Obligation to Inform.  Upon learning of any actual or threatened
unauthorized disclosure or use of the Thorium Power’s Confidential Information
or Commercial Secret Information by it or a third party, Kurchatov Institute
promptly shall provide Thorium Power with notice thereof.
 
2.3.         Definition of Confidential Information and Commercial Secret
Information.  The term “Confidential Information” shall mean this Agreement and
all trade secrets, data, know-how, technical data or other information and
materials, business strategies, plans and procedures, business information,
proprietary information, of Thorium Power, as well as any other information and
materials that are deemed confidential or proprietary to or by Thorium Power
(including, without limitation, all information and materials of Thorium Power’s
customers and their other consultants).  The term ‘Commercial Secret
Information’ shall have the meaning established under Russian law. Protocols of
irradiation testing shall be deemed to be Commercial Secret Information and
shall be treated as such.
 
2.4 Exceptions to Confidential Information.  Notwithstanding the foregoing
paragraph, “Confidential Information” shall not include any information or
materials that: (a) are or become known to the general public through no act or
omission of Kurchatov Institute or any other person with an obligation of
confidentiality to Thorium Power or any of Thorium’s customers, or (b) are
required to be disclosed pursuant to applicable law (provided, however, that
prior to any disclosure of Confidential Information as required by applicable
law, Kurchatov Institute shall advise Thorium Power of such required disclosure
promptly upon learning thereof and shall cooperate with Thorium Power and
Thorium Power’s customers in order to afford them a reasonable opportunity to
contest or limit such disclosure).
 
2.5 Return or Destruction of Confidential Information.  Upon the termination or
expiration of this Agreement, or at any other time upon the written request of
Thorium Power, Kurchatov Institute shall promptly return to Thorium Power or, at
Thorium Power’s option, destroy all Confidential Information and Commercial
Secret Information pursuant to Exhibit 3 in Kurchatov Institute’s possession or
control, together with all copies, summaries and analyses thereof, regardless of
the format in which such information exists or is stored.  Within five (5)
business days following the expiration or early termination of this Agreement,
or any written request as set forth above, Kurchatov Institute shall provide
Thorium Power with a written certification of Kurchatov Institute’s compliance
with the provisions of this paragraph.
 
2.6 The provisions of this Article 2  (Confidentiality and Commercial Secret)
concerning confidentiality and Commercial Secret information shall survive the
termination of this Agreement and the agreements envisioned hereby, and the
liquidation and reorganization of the Parties.  Kurchatov Institute and any
agent thereof including subcontractors shall be responsible for any and all
damages connected with the unauthorized disclosure of Confidential or Commercial
Secret Information.
 
3.      OBTAINING APPROVALS AND PERMITS
 
3.1.         Kurchatov Institute hereby agrees to obtain any and all necessary
approvals and/or permits that may be required under Russian laws and regulations
in order  (i) to assign Technical Data rights as envisioned by Article 1
(Transfer of Irradiation Testing Data; Assignment of Technical Data Rights;
Payments) hereof; (ii) to transfer the work product created hereunder to Thorium
Power; and (iii) to carry out any other activities pursuant to this
Agreement.  Kurchatov Institute shall promptly provide to Thorium Power full and
accurate copies of such approvals and permits.
 
3.2.         Kurchatov Institute hereby agrees to apply for and obtain a permit
and/or approval from the relevant Russian Federation export control authority in
connection with the proposed transfer to Thorium Power of the technical
documentation (including on magnetic media) created hereunder. Kurchatov
Institute shall promptly forward to Thorium Power full and complete copies of
such approvals and permits.
 
3.3.         Kurchatov Institute hereby agrees to obtain any other permits
and/or approvals that may be required to perform this Agreement.
 
3.4.         In the event that Kurchatov Institute fails to obtain permits
and/or approvals set forth in this Article 3 (Obtaining Approvals and Permits)
Thorium Power shall be entitled, at its election, (a) to suspend performance
until such time as the permits and approvals have been obtained and copies
supplied to Thorium Power, or (b) to terminate this Agreement.  In no event
shall Thorium Power be obligated to make any payments to Kurchatov Institute
hereunder, including without limitation pursuant to Section 1.1 hereof, unless
and until all such permits and approvals shall have been obtained and a copy
supplied to Thorium Power.
 

--------------------------------------------------------------------------------


 
Agreement for Ampoule Irradiation Testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” as of  July 14, 2009
 

Russian Translation Omitted
 
4.      DISCLAIMERS AND LIMITATIONS OF LIABILITY
 
4.1.         Disclaimer of Consequential Damages.  Neither Party shall be liable
to the other Party hereto for any consequential, incidental, indirect, special,
punitive or exemplary damages suffered or incurred by such other Party in
connection with a breach or alleged breach of this Agreement, even if such other
Party has been advised of the possibility of such damages.  Consequential
damages shall include, without limitation, lost profits, lost savings, lost
business or lost goodwill, loss of nuclear material, loss of accountability of
nuclear material, or unavailability of facilities.  The provisions of this
Section 4.1 shall apply to the full extent permitted by law whether such a claim
is based on tort (regardless of the degree of fault or negligence), warranty,
breach of contract, strict liability or otherwise, and shall survive the
cancellation, expiration or termination of this Agreement, as well as the
fulfillment of the obligations of the Parties hereunder and shall apply
notwithstanding any other provisions of this Agreement.
 
4.2.         Acknowledgement.  The Parties hereto, having been advised by legal
counsel, acknowledge and agree that they are sophisticated parties in all
matters relating to this Agreement and that the foregoing disclaimer and
limitation of liability represent bargained-for allocations of risk, and that
the economics, terms and conditions of this Agreement reflect such allocations.
 
5.      NUCLEAR LIABILITY
 
5.1.         Waiver.  To the full extent permitted by law, Kurchatov Institute
waives, and shall cause its subcontractors and consultants and their insurers,
to waive, with respect to Nuclear Damage (as defined below), any right of
recovery against Thorium Power and its Suppliers (as defined below) regardless
of the degree of fault or negligence, strict liability or otherwise.
 
5.2.         Definitions.  The following definitions apply only to this Article
5 (Nuclear Liability):
 
“Liability” means liability of any kind at any time, whether in contract, tort
(regardless of the degree of fault or negligence), strict liability, warranty or
otherwise; including amounts paid in settlement of claims, judgments, awards or
expenses, including attorneys' fees, resulting from the defense or settlement.
 
“Nuclear Damage” has the meaning set forth in the Vienna Convention on Civil
Liability for Nuclear Damage of 21 May 1963 as amended by the Protocol of 12
September 1997.

 
“Supplier” means a vendor, contractor or other entity, and their employees,
regardless of tier, who supplies equipment, materials, information, financing or
services to Kurchatov Institute in connection with its services to Thorium Power
pursuant to this Agreement.

 

5.3 All the work to be performed by Kurchatov Institute hereunder shall be
performed in accordance with Russian rules and regulations relating to handling
of radioactive and fissile materials.  Kurchatov Institute shall ensure
compliance by all persons performing work under these tasks with such rules and
regulations and accepts full liability for such compliance. Thorium Power is not
liable for any obligations, including but not limited to Liability for Nuclear
Damage, arising out of non-compliance with such rules and regulations by
Kurchatov Institute, Kurchatov Institute’s employees or other parties involved
in the performance of these tasks.
 


6.      REPRESENTATIONS AND WARRANTIES
 
Kurchatov Institute represents and warrants to Thorium Power: (a) that Kurchatov
Institute has the right, power and authority to enter into this Agreement and to
perform Kurchatov Institute’s obligations hereunder, that Kurchatov Institute
has obtained any internal approvals or approvals of its owner as may be required
by law to permit conclusion of this Agreement, and that Kurchatov Institute’s
performance hereunder will not breach any other agreement or understanding by
which Kurchatov Institute is bound; (b) that the services performed by Kurchatov
Institute hereunder will be of professional quality, consistent with
generally-accepted industry standards and expectations for work of a similar
nature; and (c) that the services provided to Thorium Power hereunder will not
infringe or misappropriate the patent, copyright, trademark, trade secret or
other intellectual property rights of any third party.
 
7.      COMPLIANCE WITH LAWS
 
7.1.         Kurchatov Institute shall comply, and shall be responsible for
ensuring that its employees and consultants comply, with all applicable laws in
their performance of its services pursuant to this Agreement.  Without limiting
the generality of the foregoing, Kurchatov Institute further agrees that it will
take no action, and it will ensure that its employees and contractors take no
action, that would violate the Foreign Corrupt Practices Act of 1977, as
amended, or any other similar U.S. or foreign law, or that would create any
liability for Thorium Power under any such law.  Kurchatov Institute further
understands that materials and information resulting from the performance of
this Agreement may be subject to U.S. and Russian export control laws and that
Kurchatov Institute is responsible for its compliance with such laws.  Kurchatov
Institute shall be responsible for developing an internal compliance program to
ensure compliance by it and its employees and contractors with all applicable
laws.
 

--------------------------------------------------------------------------------


Agreement for Ampoule Irradiation Testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” as of  July 14, 2009
 

Russian Translation Omitted

7.2.         Thorium Power agrees and covenants that the export product and
products made using the Technical Data:
 
a.
Shall not be used for production of nuclear weapons and other devices or any
other military purpose;

 
b.
Shall be safeguarded using methods of physical protection at the level not less
than that recommended by the International Atomic Energy Agency;

 
c.
Shall be re-exported or transferred from the jurisdiction of the receiving
country to any other country only upon the receipt of prior consent from
Kurchatov Institute as approved by the Federal Service оf the Russian Federation
for Technical and Export Control. Such consent shall not be unreasonable
withheld.

 
d.
Shall be under IAEA safeguards during the entire period of their presence under
the jurisdiction of the receiving country.

 
8.      CHOICE OF LAW
 
This Contract shall be governed by, and construed in accordance with, the
substantive laws of England without reference to its conflict of laws rules.


9.      EQUITABLE RELIEF
 
Kurchatov Institute hereby acknowledges and agrees that damages at law may be an
inadequate remedy for any breach of Kurchatov Institute’s obligations under
Article 1 (Transfer of Irradiation Testing Data; Assignment of Technical Data
Rights; Payments), or Article 2 (Confidentiality and Commercial
Secret).  Accordingly, Kurchatov Institute agrees that Thorium Power will be
entitled to such temporary, preliminary and permanent injunctive relief as may
be necessary to remedy or limit such breach, without the necessity of proving
actual damages or posting any bond or other security, and including specific
performance of such obligations and an order enjoining Kurchatov Institute from
the continuation of, or from any threatened, breach of such obligations.  The
rights set forth in this paragraph shall be in addition to, and not in lieu of,
any other rights which Thorium Power may have at law or in equity.


10.         AUDIT RIGHTS
 
Kurchatov Institute will during ordinary business hours and upon reasonable
notice give Thorium Power and Thorium Power’s representatives access to
information and documentation set forth in Exhibit 5.
 
11.         HEADINGS
 
The headings used in this Agreement are included for convenience only and are
not to be used in construing or interpreting this Agreement.


12.         NOTICES
 
Any notices required or permitted to be sent hereunder shall be delivered
personally or mailed, certified mail, return receipt requested, or delivered by
courier service to the following addresses, or such other address as any Party
hereto designates by written notice to the other Party.  Provided, however, a
transmission per telefax or email shall be sufficient and shall be deemed to be
properly served when the telefax or email is received if the signed original
notice is received by the recipient within seven (7) calendar days thereafter.


IF TO THORIUM POWER:


Thorium Power, Inc.
1600 Tysons Blvd, Suite 550
McLean, VA  22102  USA
United States of America
Attention:  Andrey Mushakov
Executive Vice President
Telephone: +1.571.730.1204
Fax: +1.202.318.2502
E-Mail:  amushakov@thoriumpower.com


IF TO KURCHATOV INSTITUTE:


RRC “Kurchatov Institute”
Kurchatov Square, 1
Moscow, Russia 123182
Attention: Vladimir Kochetkov
Telephone:+499 196 99 97
E-Mail: kvp@kiae.ru


13.         AMENDMENTS OR MODIFICATIONS
 
This Agreement may not be released, discharged, amended or modified in any
manner except by an instrument in writing signed by the Party or Parties to be
bound.


14.         FORCE MAJEURE
 
Neither Party shall be liable to the other for delays or failures in performing
its obligations under this Agreement due directly or indirectly to any act
reasonably beyond the control of such Party, including but not limited to:  (i)
acts of God; (ii) acts (including failures to act or delays in acting) of any
governmental authority (de jure or de facto), or governmental priorities;
(iii) accidents or disruptions such as wars (declared or undeclared), riots,
revolutions, world disturbance, fires, floods, earthquakes, storms, sabotage,
nuclear incidents, epidemics; or (iv) strikes, labor disputes, labor
difficulties.  The foregoing shall apply even though any of such causes exists
at the time of this Agreement or occurs after a Party’s performance is delayed
or otherwise hindered for other causes.  In the event of any delay or failure
excused by this Article 14 (Force Majeure), the Party whose performance is
delayed shall as soon as practical (1) notify the other Party, (2) take all
reasonable steps to minimize the delay and rectify any failure to perform and
(3) specify the revised performance date.  In the event of such delay, the time
of performance shall be extended for a period equal to the time lost by reason
of the delay.  If the delay exists for more than six (6) months the Party that
is not subject to delay shall be entitled to terminate this Agreement without
liability.

--------------------------------------------------------------------------------


Agreement for Ampoule Irradiation Testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” as of  July 14, 2009
 

Russian Translation Omitted
 
15.         COUNTERPARTS
 
This Agreement shall be executed in two original copies in Russian and
English.  At the same time, this Agreement may be executed in any number of
counterparts, each of which shall be an original as against any Party whose
signature appears thereon, but all of which together constitute but one and the
same instrument.


16.         NO THIRD-PARTY BENEFICIARIES
 
Except as expressly stated herein, nothing in this Agreement is intended to
confer benefits, rights or remedies unto any third party other than the Parties
hereto or their permitted successors and assigns.


17.         REPRODUCTION OF DOCUMENTS
 
This Agreement and all documents relating hereto, including, but not limited to,
(i) consents, waivers, amendments and modifications which may hereafter be
executed and (ii) certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
optical disk, micro-card, miniature photographic or other similar process.  The
Parties agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a
Party in the regular course of business, and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.


18.         SURVIVAL
 
The following listed Sections and Articles shall continue and survive the
expiration or termination of this Agreement: Section 1.1 and Sections 1.3
through 1.8 of Article 1 (Transfer of Irradiation Testing Data; Assignment of
Technical Data Rights; Payments), Article 2 (Confidentiality and Commercial
Secret), Article 4 (Disclaimers and Limitations of Liability), Article 5
(Nuclear Liability), Article 6 (Representations and Warranties), Article 7
(Compliance with Laws) and Article 9 (Equitable Relief).


19.         SEVERABILITY
 
Any provisions of this Agreement which are determined to be invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability in such jurisdiction, without rendering invalid
or unenforceable the remaining provisions of this Agreement or affecting the
validity or enforceability of such provisions in any other jurisdiction.  If a
court of competent jurisdiction declares any provision of this Agreement to be
invalid or unenforceable, the Parties hereto shall request that such court
reduce the scope, duration, or area of the provision, delete specific words or
phrases from the provision, or to replace the provision with a provision that is
valid and enforceable and that comes closest to expressing the original
intention of the Parties hereto, and this Agreement shall be enforceable as so
modified in the jurisdiction in which the provision was declared invalid or
unenforceable.


20.         TERM.
 
The term of this Agreement shall be effective as of the Effective Date and
continue thereafter until June 30, 2011 unless terminated early pursuant to
Article 21 (Termination) of this Agreement.
 
21.         TERMINATION
 
This Agreement may be terminated by either Party by giving thirty (30) calendar
days’ prior written notice of termination to the other Party.
 
22.         DISPUTE RESOLUTION
 
Any dispute, controversy or claim arising out of or in connection with this
Agreement, or the breach, termination or invalidity thereof (hereinafter
referred to as “Dispute”), shall be settled by the Parties by means of good
faith negotiations. Where such good faith negotiations fail within thirty (30)
days following submission by one Party of a notice of a Dispute to the other
Party, the Dispute shall be finally settled by arbitration in accordance with
the Rules of the Arbitration Institute of the Stockholm Chamber of
Commerce.  The arbitral tribunal shall be composed of three (3) arbitrators. The
place of arbitration shall be Stockholm, Sweden. The language to be used in the
arbitral proceedings shall be English. The arbitration award shall be final and
binding upon the Parties, their successors and assigns.
 

--------------------------------------------------------------------------------


Agreement for Ampoule Irradiation Testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” as of  July 14, 2009
 

Russian Translation Omitted
 
23.         MISCELLANEOUS
 
23.1.           Independent Contractor Status.  Kurchatov Institute shall not be
considered an employee of Thorium Power and shall not be entitled to participate
in or receive any benefits or rights as an employee of Thorium Power under any
employee benefit and welfare plans, including, without limitation, employee
insurance, pension, savings and security plans (each, a “Plan”).  In addition,
even if  Kurchatov Institute’s status is ultimately recharacterized by a third
party to constitute employee status, Kurchatov Institute shall not be eligible
to participate in or receive any benefits or rights as an employee of Thorium
Power under any Plan unless and until Thorium Power consents to such eligibility
in writing.  Without limiting the generality of the foregoing, Kurchatov
Institute shall not be considered an employee of Thorium Power for purposes of
any state or federal laws relating to unemployment insurance, social security,
workers compensation or any regulations which may impute any obligation or
liability to Thorium Power reason of an employment relationship.  Kurchatov
Institute agrees to pay all income, payroll, and other taxes or levies imposed
by any governmental authority on any compensation that Kurchatov Institute
receives under this Agreement.  Kurchatov Institute shall indemnify, defend and
hold harmless Thorium Power and its officers and employees from and against any
and all losses, damages, liabilities, obligations, judgments, penalties, fines,
awards, costs, expenses and disbursements (including without limitation, the
costs, expenses and disbursements, as and when incurred, of investigating,
preparing or defending any claim, action, suit, proceeding or investigation)
suffered or incurred by Thorium Power as a result of any allegation that
Kurchatov Institute is an employee of Thorium Power by virtue of performing any
work for or on behalf of Thorium Power hereunder or otherwise.  This Agreement
shall not be construed as authority for Kurchatov Institute to act as Thorium
Power’s agent or in any other similar capacity, or to make commitments of any
kind for the account of or on behalf of Thorium Power, and Kurchatov Institute
shall not take any action suggesting otherwise.
 
23.2.           Assignment.  Kurchatov Institute recognizes that Thorium Power
desires to obtain these services for the reasons stated in the Recitals above,
and that this Agreement is non-transferable.  Therefore, Kurchatov Institute may
not assign or transfer this Agreement or any of its rights or obligations
created hereunder, by operation of law or otherwise, without the prior written
consent of Thorium Power.  
 
24.         CONTRACT CONSTRUCTION
 
24.1.           Contract Construction.  For purposes of contract construction,
or otherwise, this Agreement is the product of negotiation and neither Party to
it shall be deemed to be the drafter of this Agreement or any part thereof.
 
24.2.           Entire Agreement.  Except as otherwise expressly set forth in
this Agreement, those documents expressly referred to herein, embody the
complete agreement and understanding among the Parties relating to the ampoule
irradiation testing work described herein, and cancels and supersedes any
related previous understanding or agreement, whether written or oral, with
respect to the subject matter hereof. Notwithstanding the foregoing and for the
avoidance of doubt, this Section 24.2 shall not apply to (i) any provisions of
the 2002 Agreement, as amended that, by their terms, survive the expiration and
termination of the 2002 Agreement, as provided in Section 19 thereof; and (ii)
any provisions of the 2007 Agreement  that, by their terms, survive the
expiration and termination of the 2007 Agreement, as provided in section 17
thereof.
 
25.         LANGUAGE
 
This Agreement is made in English and Russian.  The English and the Russian
versions of this Agreement are deemed to be identical.  If there is any
inconsistency between the English version and the Russian version, the English
version shall prevail.
 
[signature page follows]



--------------------------------------------------------------------------------


 
Agreement for Ampoule Irradiation Testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” as of  July 14, 2009


Russian Translation Omitted
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their duly authorized representatives:
 
 
Thorium Power, Inc.
 
RRC “Kurchatov Institute”
                      By: 
/s/ Andrey Mushakov    
  By: 
/s/ B.B. Chaivanov
   
 
   
Authorized Representative
   
 
   
 
  Name:   Andrey Mushakov   Name.:   B.B. Chaivanov   Title:   Executive Vice
President   Title: 
  Deputy Director for Scientific Work - Head of Scientific and
Technical Directorate 

 
 
 

--------------------------------------------------------------------------------

 
 
Agreement for Ampoule irradiation testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” with an effective date of  July 14, 2009
 

Russian Translation Omitted

 
Exhibit 1
 
STATEMENT OF WORK
 
 
[REDACTED]



 

--------------------------------------------------------------------------------




Agreement for Ampoule irradiation testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” with an effective date of  July 14, 2009
 

Russian Translation Omitted


Exhibit 2
 
Description of the Irradiation Testing Program Parameters and Testing Data
 
[REDACTED]

 

 

--------------------------------------------------------------------------------


 
Agreement for Ampoule irradiation testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” with an effective date of  July 14, 2009
 

Russian Translation Omitted

Exhibit 3
 
Assigned Technical Data relating to the Irradiation Testing Program
 
[REDACTED]



 
 

--------------------------------------------------------------------------------


 
Agreement for Ampoule irradiation testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” with an effective date of  July 14, 2009
 

Russian Translation Omitted

Exhibit 4




Acknowledgement
I hereby acknowledge that Confidential Information and Commercial Secret
Information is being provided to [name of consultant or subcontractor] pursuant
to the terms and restrictions of the Agreement for Ampoule irradiation testing
by and between Thorium Power, Inc. and RRC “Kurchatov Institute” as of July 14,
2009, and I agree not to use or reveal or otherwise communicate to anyone any
information disclosed to me by Kurchatov Institute.  I hereby submit to the
jurisdiction of the Stockholm Chamber of Commerce for purposes of enforcement of
this Agreement.


Dated:___________
Signature: _______________________
 
 
Name:__________________________
 
 
Company:  _______________________
 
 
Address: ________________________






--------------------------------------------------------------------------------




Agreement for Ampoule irradiation testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” with an effective date of  July 14, 2009
 

Russian Translation Omitted

 


Exhibit 5
Information and documentation relating to the Irradiation Testing Program
accessible by Thorium Power or its representatives for audit purposes pursuant
to Article 10 of this Agreement
 
[REDACTED]
 



 
 

--------------------------------------------------------------------------------


 
Agreement for Ampoule irradiation testing between Thorium Power, Inc. and RRC
“Kurchatov Institute” with an effective date of  July 14, 2009
 

Russian Translation Omitted

 
Exhibit 6
The form of protocol
Quarterly results for testing of trial blanket and seed rods in channels of the
IR-8 research reactor


[REDACTED]


 